Dear Mr. Hammonds:
On behalf of the Iberville Parish School Board ("School Board"), you have requested an Attorney General opinion regarding the School Board's authority to allow a teacher to supplement sabbatical medical leave benefits with sick leave benefits. As provided in your letter, a teacher applied for and was granted two semesters of sabbatical medical leave. She is receiving compensation at the rate of sixty-five percent of her salary while on sabbatical leave and has asked to supplement her sabbatical medical leave compensation with her sick leave benefits so that she may receive compensation at the rate of one hundred percent of her salary while she is on sabbatical medical leave. Thus, you ask the following questions: 1) Must the School Board allow a teacher to supplement sabbatical medical leave benefits with sick leave benefits; 2) If not, may the School Board allow a teacher to supplement sabbatical medical leave benefits with sick leave benefits; and 3) If the School Board may allow such supplementation, must the School Board have a policy authorizing same? As will be discussed further, it is the opinion of this office that the School Board may not allow a teacher on sabbatical medical leave to use sick leave benefits to supplement the statutorily prescribed rate of pay for sabbatical leave.
Sabbatical leave benefits for teachers in Louisiana public schools are set forth in La.R.S. 17:1170 et seq.; sick leave benefits in La.R.S. 17:1200 et seq. Sabbatical leave is an earned benefit of employment.1 It is leave for the purpose of professional or cultural development or medical leave. Teachers are eligible for two semesters of sabbatical *Page 2 
leave immediately following any twelve or more consecutive semesters of service in the parish where the teacher is employed, or for one semester immediately following any six or more consecutive semesters of service.2 While on sabbatical leave, a teacher is compensated at the rate of sixty-five percent of the teacher's salary at the time the leave began.3 The teacher must be returned to the same position at the same school from which the leave was taken.4 As a condition of being granted the leave, and in order to be eligible for compensation during the leave, a teacher must agree in writing to return to service for one semester for each semester of sabbatical leave taken.5 A teacher who does not return to service as agreed forfeits all compensation received during the leave period.6
Sick leave is a leave of absence granted because of personal illness or other emergencies.7 Teachers must be allowed to take a minimum of ten days of sick leave per school year, without loss of pay; and any portion of sick leave not used in any year must be accumulated to the credit of teacher.8 Sick leave may be taken in single day increments, or, depending on the school board's policy, in smaller increments such as a half day or in hourly increments. Upon retirement or death prior to retirement, a teacher must be paid for at least twenty-five days of accumulated regular sick leave.9
As stated above, an Iberville Parish school teacher currently on sabbatical medical leave and receiving compensation at a rate equal to sixty-five percent of her salary, has requested that she be allowed to use her accrued sick leave benefits to supplement her sabbatical leave compensation, so that she may receive one hundred percent of her salary while she is on sabbatical leave. As can be seen above, the sabbatical leave and sick leave are separate and distinct types of leaves of absence. Each has specific statutory provisions setting out its availability, eligibility requirements, rate of compensation and other related matters. The teacher in question had an accrued sick leave balance and was also eligible for sabbatical leave. She had a choice as to which leave she used. Had she chosen to take sick leave, she would have continued to receive one hundred percent of her salary while she was on leave, because sick leave must be granted without any loss of pay. She chose instead to apply for and was granted sabbatical leave, which entitles her to compensation at the rate of sixty-five percent of her salary at the time the leave began. She may not now use her accrued sick leave to supplement the statutorily prescribed rate of compensation for sabbatical leave. *Page 3 
Therefore, it is the opinion of this office that the School Board may not allow a teacher on sabbatical leave and receiving sixty-five percent of her salary in compensation, to use her accrued sick leave benefits to supplement her sabbatical leave compensation so that she may receive compensation at the rate of one hundred percent of her salary while she is on sabbatical medical leave.
We trust this adequately addressees your concerns. If you have any additional questions, please contact our office.

  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  DENISE M. BROU
  Assistant Attorney General
  JDC:DMB:lbw
1 Garnder v State of Louisiana et al., 2002-0643 (La.App. 1 Cir. 3/28/03), 844 So.2d 311.
2 La.R.S. 17:1171(A).
3 La.R.S. 17:1184.
4 La.R.S. 17:1182.
5 La.R.S. 17:1187(A).
6 La.R.S. 17:1187(B).
7 La.R.S. 17:1201(A)(1).
8 La.R.S. 17:1201(A)(1).
9 La.R.S. 17:1201(B).